COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-043-CV
 
  
  
IN 
THE INTEREST OF N.H.T., A CHILD
 
 
 
 
 
----------
 
FROM 
THE 231ST DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
May 26, 2005 and June 8, 2005, we notified appellant, in accordance with rule of 
appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 
filing fee was paid.  See Tex. 
R. App. P. 42.3(c).  Appellant responded by letter on June 29, 2005 
stating that he was withdrawing his appeal.  This court then requested 
appellant to file a motion to withdraw the appeal under rule of appellate 
procedure 10 and also requested appellant to pay the applicable filing fees for 
the motion and the notice of appeal.  The appellant has not filed a motion 
and has not paid the $125 filing fee.  See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 43.4.
   
    
                                                                  PER 
CURIAM
 
  
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
July 21, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged In Civil Cases In The Supreme 
Court And The Courts Of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).